Case 9:19-cv-81160-RS Document 397 Entered on FLSD Docket 04/30/2020 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                  CASE NO. 19-81160-CIV-SMITH/MATTHEWMAN
  ____________________________________
                                       )
  APPLE INC.,                          )
                                       )
                    Plaintiff,         )
                                       )
              v.                       )
                                       )
  CORELLIUM, LLC,                      )
                                       )
                    Defendant.         )
  ____________________________________)


        EMERGENCY MOTION BY THE UNITED STATES TO STAY THE FURTHER
         DEPOSITION OF CHRISTOPHER WADE AND FOR ADDITIONAL RELIEF
             RELATED TO PLAINTIFF’S MOTION TO COMPEL (ECF 342)


           On April 20, 2020, Plaintiff Apple Inc. (“Apple”) filed a Motion to Compel Defendant

  Corellium, LLC (“Corellium”) to Produce Documents and Allow a 90-Minute Continuance of

  the Deposition of Christopher Wade, ECF No. 342 (the “Motion”). Briefing on the Motion was

  complete on April 25, 2020. See ECF No. 347. On April 27, 2020, the Court issued a public

  order indicating that it had issued a sealed order, ECF No. 380, granting-in-part and denying-in-

  part the Motion and seeking additional information as to whether the order at ECF No. 380

  should remain sealed. See ECF No. 383 (collectively, with ECF No. 380, the “Orders”). In the

  Orders, the Court directed Corellium to produce to Apple certain documentary materials by April

  29, 2020, at 5 p.m., 1 and make Corellium’s Chief Executive Officer Christopher Wade available




  1
      The 5 p.m. deadline was subsequently extended to 10 p.m. ECF No. 390.
Case 9:19-cv-81160-RS Document 397 Entered on FLSD Docket 04/30/2020 Page 2 of 9



  for 40 minutes of additional deposition testimony no later than May 4, 2020, and, if the parties

  were unable to reach an agreement on scheduling, on Friday May 1, 2020, at 2 p.m.

         Pursuant to 28 U.S.C. § 517, 2 the United States respectfully moves the Court for a limited

  stay of Mr. Wade’s deposition until such further time as the Government has had an adequate

  opportunity to assess its interests in the matter and confer with the parties about protecting those

  interests. The United States requests the opportunity to report back to the Court on May 8, 2020,

  and, if necessary, propose a briefing schedule to resolve any further disputes regarding the

  protection of the Government’s interests. The United States also moves that it be granted

  immediate access to certain materials filed under seal in connection with the Motion that are

  relevant to assessing its interests in the relief granted by the Court’s Orders, and which Apple has

  thus far objected to producing (referred to here as the “Withheld Exhibits”). The grounds for this

  motion are set forth below. Pursuant to Local Rule 7.1(a)(3) the Government has conferred with

  the parties concerning the relief sought in this motion. Counsel for the Defendant advised that

  the Defendant did not oppose the granting of the relief sought by the Government in this motion.

  Counsel for the Plaintiff advised that it opposed a stay of Mr. Wade’s deposition and opposed

  releasing the Withheld Exhibits to the Government absent certain detailed conditions. The

  Government could not agree to those conditions as proposed, which included acceptance of a 30-

  page protective order received only late this afternoon as well as additional terms that appear to

  conflict with federal records law.




  2
    28 U.S.C. § 517 provides in relevant part that “any officer of the Department of Justice, may be
  sent by the Attorney General to any State or district in the United States to attend to the interests
  of the United States in a suit pending in a court of the United States . . . or to attend to any other
  interest of the United States.”
Case 9:19-cv-81160-RS Document 397 Entered on FLSD Docket 04/30/2020 Page 3 of 9



                                            BACKGROUND

          On April 28, 2020, the United States Filed a Notice of Potential Participation in this

  action (ECF 385). That notice explained that the United States is presently considering whether

  to participate in this litigation, pursuant to 28 U.S.C. § 517, to address issues raised by the

  Motion that may implicate the interests of the United States. The Notice stated further that the

  process for deciding whether and how to attend to the interests of the United States in this case

  requires consultation with interested agencies and the approval of the U.S. Department of Justice

  through the Assistant Attorney General for the Civil Division. The Notice added that because

  the Motion to Compel was only recently brought to the attention of the United States, and the

  Motion and related filings are heavily redacted (if not entirely sealed), the United States has not

  yet had a sufficient opportunity to consider the matter fully.

          The United States then advised the Court that, assuming those sealed materials were

  made available immediately, the United States expected to be able to advise the Court of how it

  proposed to proceed by May 6, 2020, either by advising that it had decided not to participate at

  this stage of the litigation, or filing a submission describing any interest the Government may

  have with respect to the relief sought by the Motion and, as necessary, any further steps it may

  need to take to address and protect those interests.

          Lastly, the United States respectfully requested that, in light of its potential interest in this

  matter, the Court extend the deadlines for compliance with its Orders until after the United States

  has had the opportunity to assess its interest in the matter, if any, and, as appropriate, describe

  that interest to the Court.

          By order dated April 28, 2020, the Court addressed the Government’s Notice. The

  Court’s Order stated:
Case 9:19-cv-81160-RS Document 397 Entered on FLSD Docket 04/30/2020 Page 4 of 9



         PAPERLESS ORDER: The Court has carefully reviewed 385 the Notice by the United
         States of Potential Participation. First, if the United States is seeking some affirmative
         relief in this case, such as the sealing of any deposition of Christopher Wade; access to
         sealed orders, motions, or notices; or any other relief, it needs to file a proper motion in
         compliance with all of the requirements of Southern District of Florida Local Rule 7.1,
         rather than a notice. The Court cannot rule on a notice. Second, the Notice filed by the
         United States contained no certificate of conferral; however, Local Rule 7.1(a)(3)
         requires conferral with all parties before filing a motion for relief, and that Local Rule
         must be complied with fully. Third, this case has been pending since 2019, and the
         discovery process has been quite litigious and is now closed, except for a very brief and
         limited 40-minute continuation of the deposition of Mr. Wade and one other matter not
         relevant here. The dispositive motion deadline is May 11, 2020, and the Honorable
         Rodney Smith, United States District Judge, has previously ruled that the May 11, 2020
         deadline will not be moved. [DE 159]. The deposition at issue needs to be taken and
         completed well before the May 11, 2020 deadline to ensure fairness to the parties.
         Although the Court may entertain an appropriate motion from the United States such as,
         for example, a request to seal the upcoming continuation of the deposition of Mr. Wade
         pending further briefing as to whether it should remain sealed; a request by the United
         States to obtain copies of relevant sealed motions, notices, or orders in which it may have
         a legitimate interest; or a request to attend the deposition, the Court has no intention of
         delaying this case or any attendant deadlines.



         Later the same day, the undersigned counsel contacted counsel for the parties to obtain

  their consent to permit the Government to view copies of the unredacted filings to facilitate the

  Government’s review of the issues. The parties provided the Government access to most of the

  filings submitted in support of and opposition to the Motion. However, Apple withheld such

  access as to Exhibit E to its Motion and Exhibit 4 to Corellium’s Opposition (the Withheld

  Exhibits). Also the same day, counsel for the Government contacted counsel for Corellium in an

  effort to understand the information that would otherwise be subject to, or potentially subject to,

  the relief requested by the Motion and granted in the Court’s April 27 Order. Corellium agreed

  to provide the Government with access to the documents that it believed were responsive to

  production aspect of the Court’s Orders. The Government reviewed those documents on an

  expedited timeline and directed Corellium to withhold certain portions that may reflect

  privileged Government information in order to permit the Government the opportunity to
Case 9:19-cv-81160-RS Document 397 Entered on FLSD Docket 04/30/2020 Page 5 of 9



  consider further whether to perfect an assertion of any governmental privilege, as applicable and

  if necessary.


                                              DISCUSSION

          As the Court noted, the United States’ Notice of Potential Participation was not a formal

  motion to this Court, but a notification of the Government’s potential interest in this matter and a

  request for an opportunity to assess the matter further before taking more formal action. The

  Notice was filed pursuant to 28 U.S.C. § 517, which authorizes any officer of the Department of

  Justice to attend to the interests of the United States in a suit pending in a court of the United

  States. The Government utilizes such notices to alert courts of its potential interest in a matter

  pursuant to Section 517 and to seek additional time to consider the matter before making a more

  substantive filing, or taking further steps to protect its interests. See, e.g., Aljarah v. Citigroup

  Glob. Mkt. Inc., No. 16CV812G, 2018 WL 6592103, at *4 (W.D.N.Y. Dec. 14, 2018)

  (explaining that “the United States Department of Justice . . . filed a Notice of Potential

  Participation” seeking “several weeks” to permit the Government time to conduct its internal

  decision-making process); id. at *7 ( explaining, in light of the Government’s Notice of Potential

  Participation, that “the Government may need to weigh in on whether this report should be

  produced to plaintiff without redaction . . . [and has] indicated that its decision to intervene in

  this case will take weeks because of its internal decision-making processes” and ruling in such a

  manner as to “allow[] enough time for the Government to act” and ensure that Government

  counsel received the relevant filings as a courtesy so as to “be aware of the proceedings and [able

  to] decide whether to intervene based upon a more complete record”); Agudas Chasidei Chabad

  of U.S. v. Russian Fed’n, 798 F. Supp. 2d 260, 265 (D.D.C. 2011) (describing two Notices of

  Potential Participation filed by the United States that sought “additional time to review plaintiff’s
Case 9:19-cv-81160-RS Document 397 Entered on FLSD Docket 04/30/2020 Page 6 of 9



  motions before any ruling was issued” and noting that the Government ultimately submitted a

  statement of interest regarding the matters in the case); Mother Doe I v. Al Maktoum, 632 F.

  Supp. 2d 1130, 1133 n.1 (S.D. Fla. 2007) (discussing a Notice of Potential Participation filed by

  the United States “request[ing] that the Court defer any resolution of Defendants' Motion to

  Dismiss until” the Government had had an opportunity to set forth its position in a formal filing

  and electing to rule on the motion at issue only after concluding that its ruling would “not offend

  th[e] United States’] position”). 3

          Because the Court has indicated that it would entertain a formal motion for relief, the

  Government now hereby submits this motion seeking a limited stay in the deposition deadlines

  required by the Court for compliance with the Plaintiff’s Motion to Compel, as well as access to

  the Withheld Exhibits to facilitate the Government’s review of its interests in this matter.

          At this stage, the Government seeks a short stay to adequately assess the Government’s

  interests in the information implicated by Apple’s Motion and to propose a way forward to

  protect those interests. The Government recognizes, as this Court noted, that this case has been

  pending since 2019 and is on schedule for a dispositive motion on May 11, 2020. However,

  undersigned counsel learned of this case less than a week ago—on April 23, 2020—just two

  business days before the Court ruled on the Motion. Moreover, the dispute at issue in the Motion

  to Compel only recently ripened into motion’s practice; indeed, as the Court itself observed in its




  3
    Because the Government’s Notice was not a “Motion” under this Court’s local rules and
  because it possesses statutory authority under Section 517 to attend to the interests of the United
  States in this case, which is not limited or conditioned by whether or not a party consents to the
  expression of the Government’s interest, the Government did not confer with the parties pursuant
  to Local Rule 7.1(a)(3). However, the Government has now conferred with the parties as
  described herein.
Case 9:19-cv-81160-RS Document 397 Entered on FLSD Docket 04/30/2020 Page 7 of 9



  order setting briefing on the Motion, ECF No. 347, the dispute crystalized on the last day of

  discovery after documents had been produced and after Mr. Wade’s deposition had occurred.

          The Government therefore would have had no reason to know that the issue would

  present itself at this late stage in the discovery process. And when the issue did ripen into

  motion practice, much if not all of the relevant information that might have alerted the

  Government to a potential interest was redacted from public filings or sealed entirely (and some

  sealed information still has not been provided to the Government). In any event, now armed

  with some of the information at issue, the Government must nonetheless request that the Court

  consider its potential interests at stake, while recognizing the regrettable disruption to the Court’s

  existing schedule. The Government requests that the Court’s order for a further deposition of

  Mr. Wade be continued until such time as the Court may direct after the United States has had an

  opportunity to complete its assessment of the matter and report back to the Court on May 8,

  2020.

          Because the filings in this matter remain largely under seal, the Government will not

  address them on the public record,                                       . Based on the parties’

  sealed submissions, however, this dispute concerns

                                                                                           and

  Apple’s desire to                      through further discovery. At this stage, the Government

  can represent that it has a potential interest in the matter that requires further examination. In

  particular, in connection with the Court’s Order of April 28,
Case 9:19-cv-81160-RS Document 397 Entered on FLSD Docket 04/30/2020 Page 8 of 9
Case 9:19-cv-81160-RS Document 397 Entered on FLSD Docket 04/30/2020 Page 9 of 9



  facilitate the Government’s ability to assess its position within this limited time frame, the

  Government requests that it be granted immediate access to the Withheld Exhibits.

  Dated: April 29, 2020                         Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General
                                                U.S. Department of Justice
                                                Civil Division

                                                ARIANA FAJARDO ORSHAN
                                                United States Attorney
                                                Southern District of Florida

                                                ANTHONY J. COPPOLINO
                                                Deputy Director
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs Branch

                                                 /s/ Serena M. Orloff
                                                SERENA ORLOFF
                                                Special Bar No. A5502652
                                                Trial Attorney
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street NW, Room 12512
                                                Washington, D.C. 20005
                                                Tel: (202) 305-0167
                                                Fax: (202) 616-8470
                                                Email: serena.m.orloff@usdoj.gov

                                                 Dexter A. Lee
                                                DEXTER A. LEE
                                                Assistant U.S. Attorney
                                                Fla. Bar No. 0936693
                                                United States Attorney’s Office
                                                99 N.E. 4th Street, Suite 300
                                                Miami, Florida 33132
                                                Tel: (305) 961-9320
                                                Fax: (305) 530-7139
                                                E-mail: dexter.lee@usdoj.gov

                                                Attorneys for the United States
